Citation Nr: 0434469	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  96-07 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
disability of the left foot and ankle.

2.  Entitlement to an evaluation in excess of 10 percent for 
a painful scar in the right groin area following femoral 
artery laceration, status post artery repair, drainage of 
hematoma and abscess, and right inguinal hernia repair.

3.  Entitlement to an initial compensable evaluation for 
paresthesias and other neurological manifestation of the 
ilioinguinal nerve, right, following femoral artery 
laceration.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1957.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The RO denied entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a left foot disorder, and an 
evaluation in excess of 10 percent for a painful scar in the 
right groin area.

In March 1996 the veteran testified at a RO hearing.  In 
November 1996 the RO Hearing Officer affirmed the 
determinations previously entered, and granted entitlement to 
a separate noncompensable (0 percent) evaluation, effective 
June 8, 1993, for paresthesias and other neurological 
manifestations of the ilioinguinal nerve, right, following 
femoral artery laceration, status post artery repair, 
drainage of hematoma and abscess, and right inguinal hernia 
repair.

The Board remanded the case to the RO for further development 
and adjudicative actions in July 1997, and in February 2000 
the RO affirmed all determinations previously entered.

In May 2000 the Board granted entitlement to compensation 
benefits pursuant to the criteria of 38 U.S.C.A. § 1151 for a 
left foot and ankle disability.  The Board also denied 
entitlement to an evaluation in excess of 10 percent for a 
painful scar in the right groin area following femoral artery 
laceration, status post artery repair, drainage of hematoma 
and abscess, and right inguinal hernia repair, and an initial 
compensable evaluation for paresthesias and other 
neurological manifestations of the ilioinguinal nerve, right, 
following femoral artery laceration, status post artery 
repair, drainage of hematoma and abscess, and right inguinal 
hernia repair.  The veteran appealed the Board decision on 
the disability evaluations.

In a May 2000 rating decision the RO assigned a 0 percent 
evaluation for the disability of the left foot and ankle, 
effective from June 30, 1995.  The RO rated the disability as 
left foot and ankle disorder, status post failed 
talonavicular fusion, advancement of posterior tendon and 
correction of hammertoes two through four (presurgical 
disability evaluation of 30 percent).  A timely notice of 
disagreement was received by the RO in July 2000 regarding 
the initial rating.  In July 2000 the RO furnished the 
veteran a statement of the case.  A timely substantive appeal 
was received in August 2000.  In June 2001, the Board 
remanded this issue to the RO for further development.

In August 2001 the United States Court of Appeals for 
Veterans Claims (CAVC), vacated the May 2000 decision of the 
Board to the extent that it denied increased disability 
evaluations and remanded the matter to the Board for another 
decision taking into account matters raised in its order.  
The Board remanded the case in June 2003 and December 2003.  
The RO issued a supplemental statement of the case in June 
2004 and returned the case to the Board.

The attention of the RO is directed to the veteran's appeal 
received in August 2000 wherein he raised the issue of 
entitlement to an earlier effective date for compensation for 
the left foot and ankle.  As this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
any indicated appropriate adjudicative action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  

The issue of entitlement to an evaluation in excess of 10 
percent for a painful scar in the right groin area following 
femoral artery laceration, status post artery repair, 
drainage of hematoma and abscess, and right inguinal hernia 
repair; and the issue of entitlement to an initial 
compensable evaluation for paresthesias and other 
neurological manifestation of the ilioinguinal nerve, right, 
following femoral artery laceration addressed in the REMAND 
portion of the decision below are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDING OF FACT

The additional disability of the left foot and ankle as a 
result of VA surgical treatment includes limitation of motion 
of the ankle that is at least moderate in nature.


CONCLUSION OF LAW

The criteria for an initial increased (compensable) 
evaluation of 10 percent for left foot and ankle disability 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.22, 4.68, 4.71a, 
Diagnostic Code 5271 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Regarding the left foot, the RO received the veteran's claim 
for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 in June 1995.  He asserted the VA surgery 
on the left foot "in 1988" left him with additional 
disability and that the foot was painful and constantly 
swollen.

The records received from the Social Security Administration 
(SSA) showed the veteran was seen with complaints of left 
foot problems in 1981 and it was recorded he had an exostosis 
clipped off in 1975.  He was noted to have pain in his left 
foot and ankle and to have twisted his left ankle in a fall 
in 1983.  An examination in 1983 found the left ankle showed 
moderate pronation with gait and no swelling.  The examiner 
noted bilateral claw toe deformities.  The impression 
included pronating left ankle.  

An SSA examination in 1985 contained X-ray of the left ankle 
that was read as showing no bone or joint abnormality in the 
area examined but another interpretation was of some decrease 
in joint space between the navicular, medial cuneiform and 
the cuneiform first metartarsal.  The veteran's chief 
complaint included left ankle pain that according to the 
report was related to a history of surgery for bone spurs 
twice removed.  Pain continued at the mid junction of the mid 
and forefoot and over the lateral malleolus that was 
associated mainly with ambulatory activities.  He did not 
have recurrent swelling or instability of the ankle.  

Examination of the left ankle demonstrated tenderness over 
the medial aspect of the navicular and the cuneiform first 
metatarsal junction, mainly on the dorsomedial aspect.  There 
was no evidence of nerve entrapment syndrome, the lateral 
malleolus was nontender as were the lateral ankle ligaments.  
Tenderness was mainly in the malleolar region on the lateral 
aspect. The extensor hallucis longus muscle was graded as 
IV/V probably due to guarding and pain according to the 
examiner.  Sensory examination showed a sight decrease in the 
medial aspect of the left foot.  He could not toe walk due to 
left foot pain.

An examination for SSA purposes in October 1988 shows the 
veteran was seen to be evaluated for several disorders and 
that his present complaints included left foot and ankle 
pain.  It was noted he had foot surgery twice previously.  He 
had excessive pronation of the left foot, decreased 
sensation, atrophy in the left arch and mid foot, and mid 
foot tenderness.  There was evidence of excessive eversion at 
20 degrees, inversion was 10 degrees, dorsiflexion 0 degrees 
and plantar flexion "150" degrees.  Gait analysis revealed 
excessive mid foot pronation on the left.  

The impression included left foot atrophy that may possibly 
be due to residual nerve root dysfunction and excessive mid 
foot pronation greater on the left.  

The VA clinical records showed he was seen in September 1988 
with bilateral foot pain greater on the left with hammertoes 
and pain along the mid foot.  Reportedly he had twice had 
resection of osteophytes, left foot dorsum.  The left foot 
showed pes planus, calcaneal valgus with weak plantar flexion 
and clawed toes two to five.  X-ray showed hyperpronation 
with mid foot collapse.  Mild degenerative changes of the 
talonavicular joint were noted in November 1988. 

The record from the VA hospitalization in early 1989 noted he 
had increasing pain, flexible planovalugus in the left foot 
with pain around the mid foot and along the posterior tibial 
tendon insertion.  The second through fourth hammertoes were 
described as fixed deformities and radiographs demonstrated 
degeneration of the talonavicular joint as well as the 
cuneiform metatarsal and cuneiform navicular joint.  He was 
unable to stand on his toes and he was felt to have a chronic 
posterior tibial rupture with a planovalgus deformity.  He 
underwent left talonavicular fusion with screw fixation with 
advancement of the posterior tibialis tendon, correction of 
hammertoes two through four and extensor tenotomy.

The record of subsequent VA and private treatment 
supplemented a VA examination in 1994 that noted a history of 
left foot pain with a talonavicular fusion in 1988, and that 
the veteran denied swelling, erythema or redness but 
complained that he could not ambulate more than a block due 
to discomfort.  He wore an arch support and was tender to 
palpation along the medial and lateral aspects of the maleoli 
and he had a decreased range of motion.  The examiner's 
impression included chronic left foot pain status post 
talonavicular fusion.  

A VA examination of the feet late in 1995 noted that the 
fusion in 1989 failed, the screw was removed and the veteran 
now had a very flat longitudinal arch secondary to the 
dropping of the foot at the level of the talonavicular joint 
that had been painful to him.  The previously operated 
hammertoes had recurred at the proximal interphalangeal joint 
from the second through fifth toes and they were painful.  

According to the report the examiner stated the failure of 
the fusion had led to increased pain in the left foot than he 
had previously and what he really had was a progression of 
the damage to the talonavicular joint and increased pes 
planus problem with associated pain.  The examiner stated 
that recurrence of hammertoes was a failure of the surgical 
procedure to repair them.

At a RO hearing in 1996 the veteran recalled the first 
problems with his feet occurred in the mid 1980's when he had 
fallen arch, twisting of the foot, and hurting when he walked 
over a small mound.  He stated that he first sought VA 
treatment in 1988.  

A VA examiner in August 1996 noted the two surgical 
procedures on the left foot and reported a well-healed scar 
over the talonavicular joint, pain to increased valgus stress 
in the hind foot in valgus and pain on the distal tip over 
the fibula over the calcaneus.  There were 10 degrees of 
dorsiflexion and approximately 25 degrees of plantar flexion.  
The impression was that the veteran had ongoing planovalgus 
deformity with increased hind foot valgus.  The examiner felt 
the veteran could benefit from certain surgical procedures on 
the left foot.  

STS (initials), DPM, wrote in June 1997 that the veteran was 
first seen in 1996 complaining of pain in both feet and that 
current radiology showed definite change in the degenerative 
joint disease as well as a great deal of calcaneal spurring 
and break down in the mid tarsal joint area.  The head of the 
talus showed lipping as well as increased amounts of 
arthritic change.  The pain on range of motion appeared to be 
coming from the sinus tarsi area.  Attempted treatment 
utilized orthotics and braces.  The physician doubted there 
would be much improvement with surgical intervention.  

VA examiners in 1997 directed attention mainly to the right 
foot.  However, the examiner in October 1997 noted the 
veteran had an attempted fusion of the left midtarsal joint 
in "1988", that the screws had been removed since then; 
however the joint had been found to be fused and he had 
significant left foot pain as a result.  

A VA examiner in June 1999 reviewed the surgical history for 
the left foot and noted the left foot and ankle revealed a 
well healed and barely visible 22-cm surgical scar extending 
down from the lower leg, curving below the medial malleolus 
to the ball of the great toe.  There was complete flattening 
to the longitudinal arch and the hind foot was in the valgus 
position with ongoing planovalgus deformity.  There was mid 
and posterior foot pain on valgus and varus stress and the 
longitudinal arch was reflattened due to failure of the 
talonavicular arthrodesis.  The range of motion of the left 
ankle was 10 degrees dorsiflexion, 20 degrees plantar flexion 
the left ankle was in inversion at 10 degrees.  The 
hammertoes deformity had recurred involving all of the toes 
at the middle interphalangeal joint.  

The diagnosis was failed talonavicular arthrodesis of the 
left foot with flattening at the talonavicular joint with 
planovalgus deformity with reduced range of motion of the 
left ankle, residual 10 degree eversion, marked flattening to 
the longitudinal arch constant foot and ankle pain causing an 
antalgic gait and mild limp.  The examiner remarked that the 
etiology of the ongoing planovalgus deformity in the left 
foot is that of a failed talonavicular arthrodesis in 1989 
resulting in constant pain, loss of longitudinal arch and 
reduced range of motion at the left ankle.

A VA examiner reported in December 1999 that the veteran had 
persistent pain in his left and hind foot and in the late 
1980s, was diagnosed with having a chronic posterior tibial 
tendon rupture and treated with a left talonavicular fusion 
with screw fixation, as well as hammertoe correction of 
lesser toes two through four.  Following that, he had had 
persistent pain in his foot.  He ultimately had screw removed 
from the site of the previous talonavicular fusion, but 
continued to complain of persistent disabling pain in his 
left foot. 

His current complaints were of pain in the lateral border of 
his foot, as well as some less severe pain on the plantar 
surface of his midmost and also at the tips of his lesser 
toes.  He reported he is unable to walk on uneven surfaces 
due to aggravation of his symptoms.  He used custom inserts 
in his shoes and also took Tylenol on a regular basis to help 
relieve the pain.  

The examination concluded in assessments of pes planus 
secondary to posterior tibial tendon insufficiency with 
residual degenerative arthritis of the subtalar and 
naviculocuneiform joints, and residual fixed hind foot valgus 
deformity, and history of talonavicular fusion.

The examiner noted the veteran had ongoing disability related 
to a chronic posterior tibial tendon insufficiency and that 
the natural history of this disorder was that of progression 
of pes planus and hind foot valgus deformity as the tendinous 
support of the foot arch was lost.  There was progression of 
the flatfoot deformity with gradual onset and progression of 
the hind foot into a valgus position resulting in impingement 
type of pain.  Ultimately this progressed to advanced 
degenerative arthritis of the hind foot and mid foot joints.  
The veteran had not yet reached the final stage of advanced 
degenerative arthritis, but did display the deformity of hind 
foot valgus and mid foot collapse.

The examiner noted that the etiology was related to that of 
the posterior tibial tendon rupture that the veteran had 
prior to his original surgery and as was documented in the 
operative report from February 1989, which detailed the 
history of a chronic posterior tibial tendon rupture.  This 
progression of his symptoms and pathology of his left foot 
and ankle was related to the original posterior tendon 
rupture and was not causally related to the talonavicular 
fusion, which was performed in 1989.

The examiner noted it was as likely as not that the veteran 
would be suffering from the current level of disability had 
the initial surgery not been performed.  In addition, the 
examiner felt it was as likely as not that the progression of 
deformity and disability could more effectively be addressed, 
not through a talonavicular fusion, but through a triple 
arthrodesis, thereby correcting the pes planus and hind foot 
valgus deformities, rather than addressing the single mid 
foot joint.

In the May 2000 decision, the Board concluded that 
evidentiary record supported a grant of entitlement to 
compensation benefits pursuant to the criteria of 38 U.S.C.A. 
§ 1151 and 38 C.F.R. § 3.358 for additional left foot and 
ankle disability as a result of VA surgery in 1989.  

The Board noted the two competent VA medical opinions, one 
favorable and the other unfavorable, placed the evidentiary 
record is in relative equipoise, as there was no basis for 
discrediting either opinion.

The RO decision in May 2000 implemented the Board grant of 
entitlement to compensation in this manner.  The rating board 
determined that the disability would be rated by analogy to 
unilateral acquired flatfoot and that the disability prior to 
surgery met the 30 percent criteria based on marked 
pronation, tenderness of plantar surfaces and marked inward 
displacement not improved by orthotics.  Based upon the 
December 1999 evaluation the rating board concluded he 
continued to meet the 30 percent criteria and that he was not 
entitled to a higher evaluation than 0 percent unless the 
disorder was of such severity to be equivalent to loss of use 
or amputation of the forefoot.  That is the presurgical 
rating was deducted and resulted in a 0 percent evaluation 
for VA compensation purposes from the date of claim in June 
1995.

A VA examiner in August 2000 noted the veteran's complaint of 
chronic daily pain, weakness and stiffness and fatigue in the 
left foot and ankle.  There was a slightly disfiguring, well-
healed, nontender 18-cm surgical scar on the medial aspect of 
the ankle and foot and he had limitation in standing and 
walking due to left foot pain.  Plantar callosities were more 
severe on the left foot, the longitudinal arch was flattened 
when he stood and he had hammertoe deformity of the second 
through fourth toes.  Dorsiflexion was 10 degrees and plantar 
flexion was 20 degrees and he displayed obvious pain and 
discomfort but there were no signs of weakness, fatigability, 
lack of endurance or incoordination in the range of motion.  
X-rays of the left ankle and foot revealed degenerative 
changes of a talonavicular arthrodeses and flattening of the 
longitudinal arch, respectively.

The diagnosis included postoperative failed talonavicular 
fusion, left ankle with residual degenerative changes.  The 
examiner stated that the veteran had chronic pain and loss of 
range of motion due to his surgery on the left foot and he 
also had marked flattening of the longitudinal arch with 
constant foot pain.  



The examiner stated that the veteran was limited to the 
sedentary position and was unable to do any activities that 
require prolonged walking or standing. 

A VA examiner in October 2002 again noted a large medial scar 
of the left ankle and foot that had no focal tenderness, 
although the examiner stated that palpable tenderness in the 
area appeared to be more in the joint.  There was obvious 
bony deformity with hibernation at the proximal and medial 
side of the first metatarsal, but there was no swelling or 
erythema noted in the ankle or foot.  

The toes did not show hammertoe deformities and they were not 
tender or showing swelling or erythema.  The range of motion 
for the left ankle was inversion 0 degrees, eversion 10 
degrees, plantar flexion 35 degrees and dorsiflexion 20 
degrees and there was guarding and significant pain at the 
extent of active or passive range of motion.  

The left calf had some obvious atrophy and there appeared to 
be some nontraumatic wasting of muscles in the left foot.  He 
had severe flatfoot deformity worse on the left, significant 
valgus deformity greater on the left with at least 20 degrees 
in the left ankle with weight bearing.  His gait was slow and 
deliberate and unsteady and he preferred to use a cane.  

On further review in March 2003 and August 2003 the examiner 
simply noted that the veteran continued to have problems with 
the severe foot deformity problem, severe degenerative joint 
disease and flat feet with tendon abnormalities he had prior 
to surgery and the functional impairment of the disability 
overall.  

The findings from the VA examination early in 2004, including 
functional impairment, are consistent with the previous 
examination.  The examiner commented that the veteran had 
very little motion in the left ankle and grimaced when it was 
taken on extremes of motion and that he had pain on movement 
and weight bearing. 



Criteria

Where disease, injury, death or the aggravation of an 
existing disease or injury occurs as a result of having 
submitted to an examination, medical or surgical treatment, 
hospitalization or the pursuit of a course of vocational 
rehabilitation under any law administered by the Department 
of Veterans Affairs and not the result of his (or her) own 
willful misconduct, disability or death compensation, or 
dependency and indemnity compensation will be awarded for 
such disease, injury, aggravation, or death as if such 
condition were service connected. The commencing date of 
benefits is subject to the provisions of Sec. 3.400(i).  
38 C.F.R. § 3.800.

Rating of disabilities aggravated by active service. In cases 
involving aggravation by active service, the rating will 
reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service, whether the particular condition was noted at the 
time of entrance into the active service, or it is determined 
upon the evidence of record to have existed at that time. It 
is necessary therefore, in all cases of this character to 
deduct from the present degree of disability the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule, except that if the disability is total (100 
percent) no deduction will be made. The resulting difference 
will be recorded on the rating sheet. If the degree of 
disability at the time of entrance into the service is not 
ascertainable in terms of the schedule, no deduction will be 
made.  38 C.F.R. § 4.22, see also 38 C.F.R. § 3.322.  

As provided under 38 C.F.R. § 3.358(a), where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of training, hospitalization, 
medical or surgical treatment, or examination, compensation 
will be payable for such additional disability.  


In determining that additional disability exists, the 
following considerations will govern: (1) The veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury, each body part involved being considered 
separately.  

(i) As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained.  

(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance or natural progress 
of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: 

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  

(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  

(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  
"Necessary consequences" are those which are certain to 
result from, or were intended to result from, the examination 
or medical or surgical treatment administered.  

Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  
When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  38 C.F.R. § 3.358(c).  In the consideration of 
appeals, the Board is bound by applicable statutes, 
regulations of the Department of Veterans Affairs, and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs. The Board is not bound by Department 
manuals, circulars, or similar administrative issues.  
38 C.F.R. § 19.5.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.1 (2003).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2; and resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3; where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7; and, evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disabilities upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).


In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  

Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (CAVC) 
held that the rule from Francisco does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.

With regard to the veteran's request for increased schedular 
evaluations, the Board will only consider the factors 
enumerated in the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).  

A noncompensable evaluation may be assigned for mild acquired 
flatfoot with symptoms relieved by built-up shoe or arch 
support.  A 10 percent evaluation may be assigned for 
moderate acquired flatfoot with weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  

A 20 percent evaluation may be assigned for severe unilateral 
acquired flatfoot, and 30 percent when bilateral, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  

A 30 percent evaluation may be assigned for unilateral 
pronounced acquired flatfoot, and 50 percent when bilateral, 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a; 
Diagnostic Code 5276.

Normal ankle dorsiflexion is 20 degrees.  Normal ankle 
plantar flexion is 45 degrees.  38 C.F.R. § 4.71a; Plate II.

A 40 percent evaluation may be assigned for ankylosis of an 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  

A 30 percent evaluation may be assigned for ankylosis of an 
ankle in plantar flexion, between 30 degrees and 40 degrees, 
or in dorsiflexion, between 0 degrees and 20 degrees.  

A 20 percent evaluation may be assigned for ankylosis of an 
ankle in plantar flexion, less than 30 degrees.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5270.

A 20 percent evaluation may be assigned for marked limited 
motion of an ankle.  A 10 percent evaluation may be assigned 
for moderate limited motion of an ankle.  38 C.F.R. § 4.71a; 
Diagnostic Code 5271.

A 20 percent evaluation may be assigned for ankylosis of 
subastragalar or tarsal joint in poor weight-bearing 
position, and 10 percent in good weight-bearing position.  
38 C.F.R. § 4.71a; Diagnostic Code 5272.

A 20 percent evaluation may be assigned for malunion of os 
calcis or astragalus with marked deformity, and 10 percent 
for moderate deformity.  38 C.F.R. § 4.71a; Diagnostic Code 
5273.

A 20 percent evaluation may be assigned for astragalectomy.  
38 C.F.R. § 4.71a; Diagnostic Code 5274.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2003).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2003).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed. For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, diagnostic code 5165. 
This 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level. Painful neuroma 
of a stump after amputation shall be assigned the evaluation 
for the elective site of reamputation.  38 C.F.R. § 4.68.

Amputation of the leg with defective stump, thigh amputation 
recommended shall be rated 60 percent.  Amputation not 
improvable by prosthesis controlled by natural knee action 
shall be rated 60 percent.  Amputation at a lower level, 
permitting prosthesis shall be rated 40 percent.  Forefoot 
amputation proximal to metatarsal bones (more than one-half 
of metatarsal loss) shall be rated 40 percent.  Diagnostic 
Codes 5163-5166.

A 40 percent rating is provided for loss of use of the foot.  
Diagnostic Code 5167.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. §§ 3.102, 4.3 
(2003).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified principally at 
38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of entitlement to an 
increased (compensable) initial evaluation for disability of 
the left foot and foot ankle has been properly undertaken and 
completed.  The Board is confident in this assessment because 
the evidence as presently constituted is sufficient in 
establishing a favorable finding for the disability at issue.

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center would only serve to 
further delay resolution of the claim.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

In fact, the CAVC has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  The RO provided him with 
notice of the VCAA in June 2003.  In addition, this appeal is 
from an initial rating determination issued prior to the 
enactment of the VCAA.  Current development obligations in 
such instances would support the conclusion that the VCAA 
notice would not be required in the "downstream" issue of 
the initial rating where, as here, there was adequate notice 
and assistance given in the initial development of the claim 
after the filing in June 1995.  See VAOPGCPREC 8-03.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  

The record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).  

Having determined that the duty to notify and the duty to 
assist have been satisfied with respect to the issued being 
decided on the merits, the Board turns to an evaluation of 
this claim.  


Initial Compensable Evaluation for
a Disability of the Left Foot & Ankle

As the Board noted earlier, this case involves an appeal as 
to the initial rating assigned for disability of the left 
foot and ankle after the grant of entitlement to compensation 
under 38 U.S.C.A. § 1151.  As provided in 38 C.F.R. § 3.800 
the disability evaluation in such cases will be made on the 
same basis as disability service-connected on the basis of 
aggravation.  

A disability rating for aggravation is derived by reducing 
the current rating of the disability by the amount of the 
disability (as it would have been rated) at entry into 
service. See Hensley v. Brown, 5 Vet. App. 155, 161 (1993) 
(citing 38 C.F.R. § 4.22).  

Thus the RO applied the rating criteria for flatfoot 
(Diagnostic Code 5276) by analogy and concluded that the 
initial disability rating for VA compensation purposes would 
be 0 percent after deducting a rating of 30 percent for 
preexisting disability of the left foot.  This rating 
corresponded to the highest schedular evaluation for 
unilateral flatfoot.

The Board finds that a compensable evaluation of 10 percent 
is warranted from the effective the date of compensation; 
that is June 30, 1995, with no basis for assignment of 
"staged" ratings based upon the additional disability of 
the left ankle.  See Fenderson, supra.  The Board does not 
find that the manifestations as described are all accounted 
for in the selected rating scheme.  

The Board must point out that the veteran does not receive a 
separate evaluation for the left ankle under a different 
Diagnostic Code although there is an obvious rationale to 
support it in this case as the rating for pes planus under 
Diagnostic Code 5276 does not incorporate limitation of 
motion of the ankle.  In addition, two VA examiners have 
listed limitation of motion of the ankle as a residual of the 
surgery that formed the basis for compensation in this case.

Therefore there is a manifestation of the additional 
disability unique to the ankle objectively shown to support a 
higher evaluation under Diagnostic Code 5271 without 
violating the prohibition against pyramiding.  See 38 C.F.R. 
§ 4.14.  Even though conceding some limitation of motion of 
the left ankle existed prior to the surgery, although it is 
not shown as a persistent manifestation, to the extent that 
there was limitation of motion, it is assessed as no more 
than slight which corresponds to a 0 percent rating.  See 
38 C.F.R. § 4.31.  Thus, the persistent and appreciable 
limitation of motion he has shown since the VA surgery in 
1989 would correspond to at least moderate limitation of 
motion and support a 10 percent evaluation in light of the VA 
medical opinions associating limitation of motion as a 
component of the increased disability.  More recently the 
limitation of motion could reasonably be viewed as marked.  

However, the Board must point out that an evaluation higher 
than 10 percent is not warranted under any potentially 
applicable rating.  The veteran in essence receives a 40 
percent evaluation.  The RO rated the disability of the left 
foot and ankle under the rating scheme for pes planus where 
the highest schedular rating is 30 percent for unilateral 
disability.  The additional 10 percent raises the combined 
rating for disability below the knee to 40 percent, which 
corresponds to the amputation rating for a foot, although the 
veteran only receives compensation at the 10 percent rate on 
account of the deduction for preexisting disability.  

Further, consideration of functional loss due to pain is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  

In summary, the Board notes the current 40 percent rating 
corresponds to the highest amputation rule rating for below 
the knee disabilities of the left foot and ankle.  

In Moyer v. Derwinski, 2 Vet. App. 289, 294 (1992) the CAVC 
held in essence that separate ratings may be combined until 
they meet the amputation rule.  He has no disability above 
the knee on the left lower extremity.



However, on review of the May 2000 RO rating decision, the 
statement of the case and the supplemental statements of the 
case that explained the rating, and in view of the decision 
herein, the Board believes that the RO should give initial 
consideration to the inferred issue of entitlement to special 
monthly compensation.  See Akles v. Derwinski, 1 Vet. App. 
118, 121 (1991).  

This matter has not been fully considered and not expressly 
raised and the Board is not inclined to comment on the matter 
in the first instance.  Nor does the Board infer or suggest 
that entitlement to special monthly compensation for any 
particular period that the veteran has been determined 
eligible for compensation for the disability of the left foot 
and ankle.  See for example the guidance in Meeks v. West, 
216 F.3d 1363, 1367 (Fed. Cir. 2000) regarding the 
retroactive rating in a claim such as the appellant's.  


ORDER

Entitlement to an initial increased (compensable) evaluation 
of 10 percent for a disability of the left foot and ankle is 
granted, subject to the regulations governing the payment of 
monetary awards.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 
7112).





The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter in June 2003 that appears 
minimally compliant.  

The Board remand in June 2003 asked for dermatology and 
neurology examinations to evaluate the right groin scar and 
the ilioinguinal nerve residuals, respectively.  Also, the 
veteran's claim of entitlement to an evaluation in excess of 
10 percent for a painful scar in the right groin area 
following femoral artery laceration, status post artery 
repair, drainage of hematoma and abscess, and right inguinal 
hernia repair should be initially considered by the RO in 
light of the changes in the rating schedule for evaluating 
skin/scar disabilities effective August 30, 2002.  

The RO obtained only an orthopedic evaluation for the 
veteran's left foot and that examination was not directed to 
these matters.  Thus additional development is needed in 
light of the holding in Stegall v. West, 11 Vet. App. 268 
(1998).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for the scar in the right 
groin and ilioinguinal nerve, right, 
following femoral artery laceration.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should afford the 
appellant a dermatologic examination by a 
specialist in dermatology or other 
appropriate specialist including on a fee 
basis to determine the extent and degree 
of severity of service-connected painful 
scar in the right groin area following 
femoral artery laceration, status post 
artery repair, drainage of hematoma and 
abscess, and right inguinal hernia 
repair.  

The claims folder, copies of the rating 
criteria for evaluating skin/scar 
disabilities prior to and effective on 
August 30, 2002 and a separate copy of 
this remand must be made available to and 
be reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination. The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination. All indicated special tests 
should be undertaken. 

The examiner should correlate all 
objective findings to the old and new 
criteria for rating skin/scar disability.

6. The VBA AMC should afford the 
appellant a neurological examination by a 
specialist in neurology or other 
appropriate specialist including on a fee 
basis if necessary in order to determine 
the extent and degree of severity 
associated with service-connected 
paresthesias and other neurological 
manifestation of the ilioinguinal nerve, 
right, following femoral artery 
laceration.  

The claims folder, and a separate copy of 
this remand must be made available to and 
be reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination. The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination. All indicated special tests 
should be undertaken.  

The medical specialist should determine 
whether there is mild, moderate, severe 
incomplete or complete paralysis of the 
ilioinguinal nerve.

7. Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
VBA AMC should implement corrective 
procedures.  




The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

8. After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
an increased evaluation for a painful 
scar in the right groin area following 
femoral artery laceration, status post 
artery repair, drainage of hematoma and 
abscess, and right inguinal hernia repair 
and paresthesias and other neurological 
manifestation of the ilioinguinal nerve, 
right, following femoral artery 
laceration.  

This should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
October 2000 SSOC, the application of 38 
C.F.R. § 4.118 (previous and amended 
criteria), and the holding in Fenderson 
v. West, 12 Vet. App. 119 (1999) where 
applicable, as well as document the 
consideration of the provisions of 38 
C.F.R. § 3.321(b)(1) (2003).

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a SSOC.  
The SSOC must contain notice of all relevant action taken on 
the claims for benefits, to include a summary of the evidence 
and applicable law and regulations pertaining to the claims 
currently on appeal. A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted. 


No action is required of the appellant until he is notified 
by the VBA AMC; however, the veteran is hereby notified that 
failure without good cause shown to report for any scheduled 
VA examination(s) may adversely affect the outcome of his 
claims for increased evaluations.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



